979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stedson A. LINKOUS, Petitioner-Appellant,v.Larry W. HUFFMAN;  Mary Sue Terry, Respondents-Appellees.
No. 91-6680.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 30, 1992Decided:  November 19, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Stedson A. Linkous, Appellant Pro Se.
Katherine Baldwin Toone, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
W.D.Va.
DISMISSED.
Before PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Stedson A. Linkous seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Linkous v. Huffman, No. CA-88-379-R (W.D. Va.  Oct. 31, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Linkous asserted that counsel was ineffective for not investigating an alleged deal between the prosecution and key defense witness.  To the extent that consideration of this claim is not procedurally barred, we find the claim to be without merit